Citation Nr: 1433046	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-45 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION


The Veteran had active service from December 1993 to November 1997 and from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for sleep problems and concentration issues, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration by the Board at this time is entitlement to service connection for an acquired psychiatric disorder, as reflected on the title page of this decision.

The Board notes that the Veteran filed a June 2008 notice of disagreement, based on the May 2008 rating decision for the issues of entitlement to service connection for left and right wrist disabilities, as well as entitlement to service connection for a right knee condition.  However, as the Veteran did not perfect an appeal as to these issues, they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).

The issue of entitlement to service connection for sleep apnea has been raised by the record, as the Veteran filed a November 2007 claim for sleep problems and concentration issues and further indicated in a January 2009 statement that he was diagnosed with sleep apnea, however, the issue of entitlement to service connection for sleep apnea has not been specifically adjudicated by the Agency of Original Jurisdiction (AOJ), but instead has been adjudicated as part of the psychiatric claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board does not find that the December 2013 VA mental disorders examination report is adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The December 2013 VA examination report provided a rationale which addressed the current diagnosis of major neurocognitive disorder; however, the December 2013 VA examination report also noted historical diagnoses of record of attention deficit hyperactivity disorder (ADHD), personality disorder not otherwise specified (NOS), cognitive disorder NOS, personality disorder, NOS, dementia due to schizophrenia, disorganized type, schizophrenia, disorganized type, bipolar disorder NOS, and anxiety disorder NOS, none of which were addressed in the rationale.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to address all diagnoses of record.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, the December 2013 VA mental disorders examination report revealed the Veteran received disability benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained. The Board finds there is a reasonable possibility that the records could help the Veteran, as the Veteran indicated in a September 2013 application for pension that his SSA disability is based on mental disorders.  Thus, the SSA records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

A December 2013 supplemental statement of the case referenced consideration of Birmingham VA Medical Center (VAMC) records dated from November 2007 to July 2013.  While VA treatment records from the Birmingham VAMC, dated November 2007 to December 2007, and from January 2009 to January 2010, are associated with the claims file, records dated from December 2007 to January 2009 and from January 2010 to July 2013, are not associated with the claims file.  Thus, on remand all relevant VA treatment records should be obtained, specifically, from the Birmingham VAMC, to include the Decatur/Madison Community Based Outpatient Clinic (CBOC), and any other associated outpatient clinics, from December 2007 to January 2009 and from January 2010 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The Veteran indicated, in a statement, received by VA in March 2010, that he received a sleep study from Carraway Methodist Hospital in Birmingham, Alabama. However, these records are not associated with the claims file, although the Board notes that the Veteran, in April 2010, submitted a blank authorization form in response to a March 2010 VA correspondence for these records and that the Veteran did not respond to additional January 2013 VA correspondence related to such records.  However, in light of the remand, the Veteran should be afforded another opportunity to submit copies of these identified treatment records, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, VA should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the SSA, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

2.  Obtain the Veteran's VA treatment records, from the Birmingham VAMC, to include the Decatur/Madison CBOC, and any other associated outpatient clinics, specifically from December 2007 to January 2009 and from January 2010 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Again attempt to obtain the necessary authorization from the Veteran and then attempt to obtain any relevant psychiatric treatment records, to include from Carraway Methodist Hospital.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorder(s) diagnosed during the pendency of, or proximate to, the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

a.  Reconcile all psychiatric diagnoses of record (to include ADHD, personality disorder NOS, cognitive disorder NOS, personality disorder, NOS, dementia due to schizophrenia, disorganized type, schizophrenia, disorganized type, bipolar disorder NOS, and anxiety disorder NOS), with the December 2013 VA mental disorders examination report which only diagnosed the Veteran with major neurocognitive disorder.  The examiner should provide an explanation for any discrepancy as to why such diagnoses were provided if the Veteran is found not to have such conditions (for example whether the condition resolved or the diagnosis was made erroneously), currently, proximate to, or during the pendency of the claim. 

b.  Whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder(s) shown during the appeal period or proximate to the appeal period (to include major neurocognitive disorder, ADHD, personality disorder NOS, cognitive disorder NOS, personality disorder, NOS, dementia due to schizophrenia, disorganized type, schizophrenia, disorganized type, bipolar disorder NOS, and anxiety disorder NOS) was present in service, was caused by service, or is otherwise etiologically related to service?

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



